Per Curiam.

The BTA found that neither party had sustained its burden of proof, and that the true value of the subject property was the amount determined by the board of revision, $7,940,020. We affirm.
*337Roc Syl argues that the BTA failed to set forth the reasons for its decision. However, that issue is not properly before us because it was not raised in Roc Syl’s notice of appeal. Columbus Bd. of Edn. v. J.C. Penney Properties, Inc. (1984), 11 Ohio St.3d 203, 204-205, 11 OBR 521, 522, 465 N.E.2d 48, 49.
Roc Syl also complains that the BTA misread Alliance Towers, Ltd. v. Stark Cty. Bd. of Revision (1988), 37 Ohio St.3d 16, 523 N.E.2d 826, regarding the presumption of validity accorded to a board of revision determination. We disagree with Roc Syl and find that the BTA properly construed and applied Alliance Towers. That decision dealt essentially with the proper method of determining the true value of subsidized housing, a subject that is not germane to this appeal.
Nevertheless, Alliance Towers does say:
“The taxpayers offered no testimony or evidence that the action of the board of revision was not performed in good faith and in the exercise of sound judgment. Absent this proof, the action of the board of revision must be presumed to be valid.” Alliance Towers, 37 Ohio St.3d at 25, 523 N.E.2d at 834.
In other words, Alliance Towers resolves the issue of whether the board of revision acted in good faith and exercised sound judgment, not whether the board of revision’s finding of true value should be presumed to be correct. Roc Syl’s appeal does not present the issue of “good faith” or “sound judgment”; moreover, the BTA found that Roc Syl failed to sustain its burden of proving that the board of revision’s true value determination was incorrect.
The sockdolager to the school board’s dispute over the true value determination of the subject property is, as stated in Zindle v. Summit Cty. Bd. of Revision (1989), 44 Ohio St.3d 202, 203, 542 N.E.2d 650, 651:
‘We further reiterated the established principle that a taxpayer has the duty to prove his right to a reduction in value.” See, also, R.R.Z. Associates v. Cuyahoga Cty. Bd. of Revision (1988), 38 Ohio St.3d 198, 202, 527 N.E.2d 874, 878, and W. Industries, Inc. v. Hamilton Cty. Bd. of Revision (1960), 170 Ohio St. 340, 10 O.O.2d 427, 164 N.E.2d 741.
In Crow v. Cuyahoga Cty. Bd. of Revision (1990), 50 Ohio St.3d 55, 57, 552 N. E.2d 892, 893, we stated: “Appellant had the duty to prove his right to a reduction in value but failed to do so.” Likewise, this requirement applies with equal force to a party that asserts a right to an increase in real property valuation, as the school board did here. It failed to present sufficient probative evidence to support its claimed true value. The BTA ultimately determines the weight and credibility to be accorded to evidence before it. Cardinal Fed. S. & L. Assn. v. Cuyahoga Cty. Bd. of Revision (1975), 44 Ohio St.2d. 13, 19-20, 73 O.O.2d. 83, 87. 336 N.E.2d. 433. 437.
*338For the reasons stated, the decision of the BTA is affirmed as it is neither unreasonable nor unlawful.

.Decision affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.